              Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

NARRAGANSETT INDIAN TRIBE,
ACTING BY AND THROUGH THE
NARRAGANSETT INDIAN TRIBAL
HISTORIC PRESERVATION OFFICE

         v.                                                  C.A. No.

BRANDYE L. HENDRICKSON in her
official capacity as Deputy Administrator of the
FEDERAL HIGHWAY ADMINISTRATION


                                          COMPLAINT

         NOW COMES Plaintiff Narragansett Indian Tribe, acting by and through the Narragansett

Indian Tribal Historic Preservation Office (hereafter the “Tribe” or “NIT”) and complains of the

Defendant as follows:

                                  NATURE OF THE ACTION

    1. The Tribe brings this action to challenge the termination of a programmatic agreement

(“PA”) entered into pursuant to the regulations of the National Historic Preservation Act

(“NHPA”). The termination of the PA occurred after substantial construction had taken place on

the project for which the PA was meant to address and resolve the adverse effects of the project

on historic properties to the signatories’ satisfaction. The termination of the PA after substantial

work had been performed on the project, and the subsequent final decision of the Federal Highway

Association (“FHWA”) was arbitrary and capricious.

                                        JURISDICTION

    2. This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 (Federal

Question), 28 U.S.C. § 1362 (Jurisdiction Over Indian Tribes) and 28 U.S.C. §§ 2201-2202

(Declaratory Judgment and Injunctive Relief).



                                                   1
4823-1588-2872, v. 6
             Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 2 of 10



    3. The Administrative Procedure Act (“APA”) provides a waiver of sovereign immunity as

well as a cause of action, 5 U.S.C. § 702.

                                             STANDING

    4. The APA affords a right of review to anyone who is “adversely affected or aggrieved by

agency action.” 5 U.S.C § 702. Defendant’s termination of the PA has adversely affected the

Tribe’s rights under the PA as well as the Tribe’s rights to be consulted on undertakings pursuant

to the NHPA, such that historical sites have been disturbed with no adequate remedy provided as

per the PA and as required pursuant to the NHPA.

                                              VENUE

    5. Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1) because a substantial

part of the events giving rise to the claim occurred in the District of Rhode Island.

                                             PARTIES

    6. Plaintiff, The Narragansett Indian Tribe, by and through NITHPO, is the duly created

political entity responsible for historic preservation pursuant to the National Historic Preservation

Act, § 101(d)(2) Agreement between the National Park Service, U.S. Department of Interior and

the Narragansett Indian Tribe, dated August 7, 1996.

    7. Defendant Brandye L. Hendrickson in her official capacity as Deputy Administrator of the

Federal Highway Administration (“FHWA”) represents an executive agency of the United States.

                       NATIONAL HISTORIC PRESERVATION ACT

    8. Congress enacted the NHPA, 54 U.S.C. §§300101 et seq., to preserve America’s historic

and cultural heritage. Congress declared that “the historical and cultural foundations of the Nation

should be preserved as a living part of our community life and development in order to give a sense

of orientation to the American people” and that “the preservation of [our] irreplaceable heritage is




                                                 2
4823-1588-2872, v. 6
             Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 3 of 10



in the public interest so that its vital legacy of cultural, educational, esthetic, inspirational,

economic, and energy benefits will be maintained and enriched for future generations of

Americans.” Section 1 of the National Historic Preservation Act, Pub. L. No. 89-665, as amended

by Pub. L. No. 96-515.

    9. Section 106 of the NHPA requires all federal agencies to “take into account” the impact of

federal undertakings on historic properties.

    10. Federal agencies are required to consult with Indian Tribes, such as the NIT, on a

government to government basis. Moreover, federal regulations provide that “the Federal

Government has a unique legal relationship with Indian tribes set forth in the Constitution of the

United States, treaties, statutes, and court decisions. Consultation with Indian tribes should be

conducted in a sensitive manner respectful of tribal sovereignty.” 36 C.F.R. § 800.2(c).

    11. When an undertaking will adversely affect one or more historic properties, the federal

agency must engage in consultation to “develop and evaluate alternatives or modifications to the

undertaking that could avoid, minimize or mitigate [those] adverse effects.” 36 C.F.R. § 800.6.

                                 GENERAL ALLEGATIONS

    12. FHWA has provided substantial funding for the replacement of the I-95 Providence

Viaduct Bridge No. 578 project in Providence, Rhode Island (the Viaduct Project), including

funding under Title 23 of the United States Code.

    13. As a recipient of federal funds, including Title 23 funds, the Viaduct Project qualifies as

an “undertaking” pursuant to the NHPA.

    14. Section 106 of the NHPA requires federal agencies to take into account the effect of any

federal undertaking on any historic property protected by the NHPA before licensing or expending

funds for such undertaking. 54 U.S.C. § 306108.




                                                3
4823-1588-2872, v. 6
             Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 4 of 10



    15. FHWA determined that implementation of the Viaduct Project would result in adverse

effects on the Providence Covelands Archaeological District (RI 935).

    16. The Tribe attaches religious and cultural significance to the Providence Covelands

Archaeological District (RI 935).

    17. Instead of undergoing a Phase III archaeological data recovery program to mitigate the

effects of the Viaduct Project—because such a program would not have been feasible due to

environmental, logistical, and cost factors—FHWA developed the PA amongst itself, the Tribe,

the Rhode Island State Historic Preservation Office (“RISHPO”), and the Rhode Island

Department of Transportation (“RIDOT”).

    18. Upon information and belief, the actual costs of conducting a Phase III archaeological data

recovery program would have exceeded thirty million ($30,000,000) dollars.

    19. Pursuant to 36 C.F.R. Part 800, governing Section 106 of the National Historic Preservation

Act of 1966, as amended, Plaintiff, Defendant, RIDOT, and RISHPO executed the PA, effective

October 3, 2011, to govern the implementation of the Viaduct Project and to take into account the

foreseen and unforeseen future effects of the Viaduct Project on historic properties.

    20. Pursuant to the PA, FHWA, in coordination with RIDOT, agreed, inter alia, to certain

stipulations requiring the acquisition and transfer of land to Plaintiff, which stipulations were

amended on January 17, 2013 in Amendment No. 1 to the PA.

    21. Stipulation 3 of the amended PA requires “FHWA in coordination with RIDOT” to acquire

and transfer ownership of certain parcels of land to the Tribe, including: (a) the Salt Pond

Archaeological Preserve (RI 110), Town of Narragansett Tax Assessor's Plat W, Lot 81, Lot

82/Subdivision Lots 27-79 and Lot 82/Subdivision Lots A (portion), B, C, E (portion), F, G, H, I,

J and K; (b) the so-called “Providence Boys Club - Camp Davis” property (a 105+/- acre parcel),




                                                 4
4823-1588-2872, v. 6
             Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 5 of 10



Town of Charlestown Tax Assessor's Plat 19, Lot 75; and (c) the so called “Chief Sachem Night

Hawk” property, located at 4553 South County Trail (Tax Assessor's Plat 22, Lot 9-1) in the Town

of Charlestown, Rhode Island (all three properties collectively referred to as the “Mitigation

Properties”).

    22. The PA provided that the Salt Pond Archaeological Preserve was to be transferred to the

Tribe as a joint owner with the State of Rhode Island.

    23. Ownership of the Providence Boys Club – Camp Davis and Chief Sachem Night Hawk

properties was to be transferred solely to the Tribe with “[a]ppropiate covenants that preserve the

property and its cultural resources in perpetuity[.]”

    24. To help facilitate the acquisition of the Salt Pond Archaeological Preserve, the Tribe

authorized the release of $450,000 to FHWA which was being held pursuant to an escrow

agreement with U.S. Fish and Wildlife and the Tribe.

    25. An additional $450,000 was re-allocated by FHWA and RIDOT from the Tribe’s Crandall

Farm Transportation Enhancement Project towards the costs of acquisition of the Mitigation

Properties.

    26. The Mitigation Properties have inherently historic, cultural, and religious significance to

the Tribe.

    27. The Chief Sachem Night Hawk property was actually acquired by RIDOT from a Tribal

member with the express understanding that the property would then be transferred back to the

Tribe as part of the PA.

    28. The PA never required the Tribe to waive its sovereign immunity with respect to the

transfer of the Mitigation Properties.

    29. Construction of the Viaduct Project began in June 2013.




                                                  5
4823-1588-2872, v. 6
             Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 6 of 10



    30. Despite ongoing and continuous construction of the Viaduct Project, the RIDOT

unilaterally announced that it would not transfer the Providence Boys Club – Camp Davis and

Chief Sachem Night Hawk properties to the Tribe unless the Tribe specifically waived its

sovereign immunity with respect to those two properties and entered into a covenant to subject the

properties to the civil and criminal laws and jurisdiction of the State of Rhode Island.

    31. On September 1, 2016 FHWA advised RIDOT that the failure to satisfy the “section 106

commitment to transfer these properties to the Tribe . . . stems from RIDOT’s insistence that the

Tribe waive its sovereign immunity as a prerequisite to transferring the property, a requirement

not included in the programmatic agreement[.]”

    32. The southbound lane of the Viaduct Project was completed and opened to traffic in the Fall

of 2016.

    33. The construction of the southbound lane of the Viaduct Project through the Providence

Coveland District has resulted in damage to and despoliation of sites of historical, cultural, and

religious significance to the Tribe without any appropriate archaeological investigation being

conducted.

    34. The despoliation of historically, culturally, and religiously significant sites is in violation

of the American Indian Religious Freedom Act, 42 U.S.C. § 1996.

    35. FHWA terminated the PA on January 19, 2017, after RIDOT unilaterally demanded that

the Tribe waive its sovereign immunity in the deeds to the Providence Boys Club – Camp Davis

and Chief Sachem Night Hawk properties.

    36. On May 3, 2017, the Advisory Council on Historic Preservation (“ACHP”) issued

comments to the FHWA regarding the termination of the PA.




                                                  6
4823-1588-2872, v. 6
             Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 7 of 10



    37. FHWA was required to take into account the ACHP’s comments in making a final decision

on how to proceed with the undertaking.

    38. The ACHP’s comments recommended that: (a) the Viaduct Project should not be delayed;

(b) the Salt Pond Archaeological Preserve should be preserved as agreed to in the PA; and (c) the

Providence Boys Club – Camp Davis and Chief Sachem Night Hawk properties should be

transferred to the Tribe as sole owners, without covenants, without waiver of sovereign immunity,

but with the state retaining jurisdiction.

    39. On June 28, 2018, FHWA, “tak[ing] into consideration the [ACHP’s] comments dated May

3, 2017” determined that it would “reinitiate Section 106 consultation for the project and draft a

new PA committing to the below mitigation items to address the known and potential adverse

effects to historic properties on the I-95 Viaduct Project in Rhode Island.”

    40. The new mitigation items identified by FHWA were as follows: (a) transfer of the Salt

Pond Archaeological Preserve as contemplated by the PA; and (b) in lieu of the land transfers of

the Providence Boys Club – Camp Davis and Chief Sachem Night Hawk properties,

implementation of an “academic-level historic context document about the Tribe; Section 106

training provided to the Tribe; a video documentary about the Tribe; and a teaching curriculum for

Rhode Island public schools about the Tribe.”

    41. The June 28, 2018 determination by FHWA constitutes final agency action from FHWA

regarding the termination of the PA.

    42. The final action of FHWA has resulted in a complete failure to address and mitigate the

adverse effects of the Viaduct Project, including the destruction of the site that has resulted from

completion of the southbound lane of the Viaduct Project.




                                                 7
4823-1588-2872, v. 6
             Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 8 of 10



                                              COUNT I

                        (Violation of the Administrative Procedure Act)

    43. The Tribe repeats, alleges, and incorporates the foregoing paragraphs as if fully set forth

herein.

    44. The Tribe has been aggrieved by agency action under the Administrative Procedure Act, 5

U.S.C. §§ 701 et seq.

    45. The PA entered into amongst the various parties was meant to address and mitigate the

adverse effects of the Viaduct Project.

    46. The termination of the PA and the decision of the FHWA to reinitiate Section 106

consultation, while simultaneously dictating new mitigation items, fails to recognize that the entire

southbound lane of the Viaduct Project was constructed without its effects being mitigated, and

thus is in violation of the NHPA.

    47. Similarly expenditure of Title 23 funds on the southbound lanes without complying with

the NHPA and NEPA constitutes a violation of Title 23.

    48. Furthermore, the decision of FHWA fails to respond to the ACHP’s comments, does not

contain a rationale for the decision, and does not contain evidence of consideration of the ACHP’s

comments.

    49. FHWA’s termination of the PA and decision to reinitiate Section 106 consultation, while

simultaneously dictating new proposed mitigation items—items that the Tribe was never consulted

about—is arbitrary and capricious.

    50. The final decision of the FHWA is in violation of the NHPA and its implementing

regulations in several respects, including:




                                                 8
4823-1588-2872, v. 6
             Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 9 of 10



              a. Permitting RIDOT to commence and complete construction of the entire

                  southbound lane of the Viaduct Project without any mitigating measures for the

                  adverse effects on the Providence Covelands Archaeological District (RI 935), nor

                  completion of NHPA and NEPA;

              b. Failing to provide a rationale for the final decision or provide any evidence of

                  consideration of the ACHP’s comments before issuing its final decision;

              c. Failing to facilitate the transfer of the mitigation properties contained in the PA

                  before permitting RIDOT to commence and complete construction of the entire

                  southbound portion of the Viaduct Project; and

              d. Attempting to impose new mitigation terms without consulting the Tribe.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in its favor and

against Defendant and provide the following relief:

1. Declare that the Viaduct Project violates the NHPA and APA;

2. Declare that Defendant violated the NHPA by failing to address the adverse effects of the

Viaduct Project on historic property, including property of cultural and religious significance to

the Tribe;

3. Enjoin the Defendant from taking any action in furtherance of implementing the Viaduct Project

until Defendant comes into compliance with the NHPA;

4. Enjoin the Defendant from taking any action to transfer or facilitate the transfer of the Mitigation

Properties;




                                                  9
4823-1588-2872, v. 6
            Case 1:20-cv-00576-RC Document 1 Filed 03/29/19 Page 10 of 10



5. Award Plaintiff compensatory damages of Thirty Million Dollars ($30,000,000) for the

destruction of and damage of sites of cultural and religious significance to the Tribe within the

Providence Covelands Archaeological District (RI 935);

6. Award Plaintiff their attorneys’ fees, costs, and expenses pursuant to the Equal Access to Justice

Act and the NHPA;

7. Award such other and further relief as the Court may deem just and proper.


                                             Respectfully submitted,

                                             NARRAGANSETT INDIAN TRIBE BY AND
                                             THROUGH THE NARRAGANSETT INDIAN
                                             TRIBAL HISTORIC PRESERVATION OFFICE

                                             By its Attorneys,

                                              /s/ William P. Devereaux___________________
                                              William P. Devereaux (#2241)
                                              Patrick J. McBurney (#9097)
                                              PANNONE LOPES DEVEREAUX & O’GARA LLC
                                              Northwoods Office Park, Suite 215 N
                                              1301 Atwood Avenue
                                              Johnston, RI 02919
                                              (401) 824-5100
                                              (401) 824-5123 (fax)
                                              wdevereaux@pldolaw.com
                                              pmcburney@pldolaw.com

    Dated: March 29, 2019




                                                 10
4823-1588-2872, v. 6
